DETAILED ACTION
	This Office action is in response to applicant’s amendments and arguments filed 11/23/2021.  
Status of the Claims
	In applicant’s amendments, claims 1, 10-11, and 16 were amended. Claims 7-8, 14-15, and 20 were withdrawn. Claims 1-6, 9-13, and 16-19 are currently pending and considered below. An action on the merits now follows.
Response to Amendment
The objections to the abstract of the disclosure, and the drawing, specification, and claim objections have been obviated in view of applicant’s amendments and arguments.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments, and were withdrawn.  
Election/Restrictions
Claims 1-6, and 9 are allowable. The restriction requirement between Species, as set forth in the Office action mailed on 05/13/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 7-8 is withdrawn.  Claims 7-8, directed to a non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 14-15 and 20, directed to Species C withdrawn from consideration because they do not require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-12, 16, and 18-19 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 6447433 B1 (Reyes).
	Regarding Independent Claim 10, Reyes discloses an apparatus (arm 26b, Figure 3) for supporting a weight (weight bar 126) used during exercises comprising: 
	a base (lug 46b) operatively coupled to and extending horizontally from a support frame (post 24b; lug 46b horizontally extends from post 24b and is welded to the front surface, see Figure 4), the base having a first end (end of lug 46b at cushion 111, see Figure 4) adjacent to the support frame and a second end (front end 52) positioned away from the support frame and opposite the first end (see Figures 3 and 4 wherein the front end 52 is distally away from post 24b and the second end is the end of lug 46b welded to the post 24b),

    PNG
    media_image1.png
    618
    604
    media_image1.png
    Greyscale

Figure 3: Reyes
	 an arm assembly (arm 26b) extending vertically from the base (see Figure 3 wherein the first end portion 54 of the arm 26b is pivotally fixed to the front end 52 of the lug 46b), the arm assembly includes a first arm (flange 58b) being pivotally coupled to the base (via bolt 67), and a cradle (cradle 90) supported by the arm assembly and configured for holding the weight (see Figure 1), 
	wherein the arm assembly is configured for (i) maintaining the cradle in a first position (“lift-off position”, Figure 2) defined by the first arm being positioned at an obtuse angle with (see Figure 2 wherein the arm 26b and flange 58b are pivoted forward creating an obtuse angle between the flange 58b and the lug 46b), 
	(ii) automatically pivoting the cradle from the first position to a second position (“retracted position” Figure 1) defined by the first arm being positioned at an acute angle with respect to the base (see Figure 3 wherein the arm 26b is pivoted backwards creating an acute angle relative to the lug 46b) when the weight is removed from the cradle (“Return or biasing means are provided for automatically moving the arms from the lift-off position to the retracted position when the user removes the weight-bar from the arms” Col. 3, lines 16-18), and (iii) pivoting the cradle from the second position to the first position when the weight is placed on the cradle (“a user places a bar into the cradles of each arm with the arms in the retracted position. The user lays on the platform and moves the bar and arms to the lift-off position” Col. 3, lines 23-26), 
	the first position including the cradle being at a first distance from the support frame and the second position including the cradle being at a second distance from the support frame, the first distance being longer than the second distance (see Figures 1 and 2 wherein the cradle 90 has a greater distance in the lift-off position relative to the retracted position).  
	Regarding Claim 11, Reyes further discloses the apparatus of claim 10, wherein the arm assembly includes a second arm (flange 58a) being pivotally coupled to the base (via bolt 67).  
	Regarding Claim 12, Reyes further discloses the apparatus of claim 11, further including a strut assembly (central portion 70 with spring 116) coupled to and between the first arm and the second arm (central portion is coupled to the upper ends of flanges 58a and 58b and edges 86, 88), the strut assembly being configured for forcing the cradle to pivot from the first position to the second position (spring 116 automatically actuates the arm 26b from the lift-off position to the retracted position).  
	
	Regarding independent Claim 16, Reyes discloses an apparatus 9arm 26b, Figure 1-4) for supporting a weight used during exercises (weight bar 126) comprising:
	 a frame arm extending vertically (post 24b), 
	a base (lug 46b) operatively coupled to and extending horizontally from the frame arm (lug 46b horizontally extends from post 24b and is welded to the front surface, see Figure 3),
	a cradle for supporting the weight (weight cradle 90),
	a pivot arm (arm 26b) extending vertically to and between the base and the cradle (see Figure 3 wherein the arm is pivotally connected to the lug 46b and fixed to the cradle 90), the pivot arm being pivotally coupled to the base (see Figure 3 wherein the arm 26b is pivotally fixed at its lower end to the lug 46b via bolts 66, 67), 
	a first cradle position (“lift-off position”, Figure 2) defined by the pivot arm being positioned at an obtuse angle with respect to the base , the first cradle position including the cradle being at a first distance from the frame arm (see Figure 2 wherein the arm 26b and flange 58b are pivoted forward creating an obtuse angle between the flange 58b and the lug 46b),  
	a second cradle position (“retracted position” Figure 1) defined by the pivot arm being positioned at an acute angle with respect to the base (see Figure 3 wherein the arm 26b is pivoted backwards creating an acute angle relative to the lug 46b), 
(see Figures 1 and 2 wherein the cradle 90 has a greater distance in the lift-off position relative to the retracted position),
	and a first force exerted on the pivot arm sufficient to cause the cradle to pivot from the first cradle position to the second cradle position when the weight is not supported by the cradle.  
	Regarding Claim 18, Reyes further discloses the apparatus of claim 16, wherein the first force is exerted on the pivot arm by a strut (“a helical spring, hydraulic or air actuated piston, electrically operated motor means” Col. 17, lines 12-14; in as much as applicant has shown the air actuated piston is a strut).  
	Regarding Claim 19, Reyes further discloses the apparatus of claim 16, wherein the first force is exerted on the pivot arm by a spring (spring 116).  

Allowable Subject Matter
Claims 1- 9 are allowed. Claims 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record US 20120225756 A1 (Reyes) fails to teach or render obvious the apparatus for support weights in combination with all of the elements and structural and functional relationships as claimed and further including a base configured for being movably coupled to a vertically extending support frame

Regarding claim 1, the prior art of record US 5954619 (Petrone) fails to teach or render obvious the apparatus for support weights in combination with all of the elements and structural and functional relationships as claimed and further including a first position defined by the first arm being positioned at an obtuse angle with respect to the base when the weight is supported by the cradle.
The prior art of record teaches arm 90 which does not pivot from an obtuse angle as it is at a 90 degree angle to the base and it would not be obvious for one skilled in the art at the time of filing to modify the structure to allow for the arm 90 to pivot beyond the 90 degree angle without improper hindsight and breaking the function of the back to hold a dumbbell.
Regarding claim 13, the prior art of record US 20120225756 A1 (Reyes) fails to teach or render obvious the apparatus for support weights in combination with all of the elements and structural and functional relationships as claimed and further including a connection plate being configured for selectively attaching to the support frame.  
The prior art of record teaches support arm 416 which is welded to and integrally part of the leg 136, and therefore it would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention without improper hindsight and substantial modification of the structure to allow for the base to move relative to the support frame.
Regarding claim 17, the prior art of record US 20120225756 A1 (Reyes) fails to teach or render obvious the apparatus for support weights in combination with all of the elements and structural and functional relationships as claimed and further including wherein the cradle is pivotally coupled to the pivot arm.  
The prior art of record teaches arm 26b which has cradle 90 integrally connected to angled to catch a barbell. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to make the cradle pivotally connected without improper hindsight and causing the device to not pivot properly when a barbell is introduced into the cradle and causing potential harm to the user.
Response to Arguments
Applicant’s arguments with respect to claims 10 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784